Title: To Benjamin Franklin from Charles Lee, 10 December 1775
From: Lee, Charles
To: Franklin, Benjamin


Dear Sir,
Camp Dec’r the 10th 1775
I find that Gates has sent you a copy of my letter; I hope that is correct as I am desirous it shou’d be printed, on condition it meets with your approbation. The other too (Ld. Thanet) you may likewise publish, but I cou’d wish that his Lordship’s name shou’d be omitted and that the title shou’d be General Lee’s letter to a noble Lord. We are all here a good deal surpriz’d, and not a little shock’d, at the proceedings of your Assembly. We conceive that the injunction laid by these Gentlemen on their delegates to dissent from any resolve leading to independence is ill-time’d impertinent and impolitic, for as the question has not been agitated We can see no good effects from it, and apprehend many bad ones. It is indeed doing the busyness of Government better than any of their hireling writers; these Creatures in order to prejudice the People at home against you have labour’d to spread the opinion that independence is what you aim at, and they seem to have labour’d without success, but this accursed injunction will now give a solidity to their assertions which before they were destitute of. It also betrays some symptoms of timidity than which at a crisis like the present, nothing can be more pernicious. I am myself inclin’d to think that America is not yet ripe for independance, nor am I sure as men’s minds are now dispos’d that it wou’d be for their advantage but at the same time I am persuaded that if you loudly proclaim that nothing shall induce you to break the bands You risk the total loss of your liberties. A declaration of this kind will encourage and enable the Ministry to stand their ground or at least to procrastinate the issue. In short I am conceited enough to wish the Continent wou’d adopt the sentiments and language of my letter to Burgoyne, that is, if you chuse to declare great affection for the Mother Country, to assure ’em that unless they give up immediately the Ministry and Ministerial system you are determin’d to dissolve the connection. I am much mistaken if this is not the line You ought to pursue. Have you receiv’d my propositions, and do you approve of ’em? I wish you wou’d send some Man who has the reputation of being a Soldier to Virginia. I think Virginia is our weak vulnerable part. I have the highest opinion of Mr. Henry, but it is inconceivable how necessary it is in order to inspire the Common People with confidence that a reputed Soldier shou’d be at their head. They cannot be perswaded that a Man who has seen no service (altho of the first abilities) shou’d lead them to victory. This, I know, is folly and superstition; but it is a folly and superstition You must give way to. I really believe that the dullest Adjudant with the base reputation of having seen many battles and receiv’d one or two wounds has a better chance of effecting great things at the head of a raw People than a Man possess’d of all the attributes of Marshal Turenne himself if the latter was suppos’d not to have seen service. They never will think themselves safe under his auspices. I had a ridiculous instance of this truth here. A grave Citizen from N. Haven one day visited plow’d hill with me. A shell was thrown by the Enemy. This wise Person immediately seiz’d me by the arm. I happen’d not to stoop when the shell was seemingly over our heads. My Companion held himself erect, altho the rest fell flat on their faces. As soon as He had recover’d breath He told me He was sure I must act right, and that He was perfectly safe by doing just as I did. I mention this as an instance as a proof of bigotry which must be indulg’d. Upon the whole, I must repeat, that I think Virginia in danger and that you ought to take your precautions. We were for some time uneasy at the backwardness the Men shew’d in inlisting [?] for the new Army, but the tide has turn’d, and the affair goes on most swimmingly. Our Army will be soon compleat. Give us Powder and Boston shall be yours. You wou’d much oblige me by the present of a few lines from time to time. Adieu, Dear Sir, Yours most sincerely,
Charles Lee
